Citation Nr: 1144203	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-11 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety disorder not otherwise specified (NOS) and depressive disorder NOS, to include as secondary to service-connected keloids of the face and neck with a right mandibular scar and a scar of the nose. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.C.




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to service connection for anxiety disorder.

The Veteran testified before the undersigned at a January 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a December 2009 VA examination report indicated diagnoses of anxiety disorder NOS and depressive disorder NOS.

The Veteran has reported that he first experienced depression at or shortly following his discharge from service in May 1983 and that he subsequently began to experience predominantly anxiety symptoms.  His friend testified at the January 2011 hearing that he had noticed a change in the Veteran's behavior in the years immediately following service.  The earliest clinical evidence of a psychiatric disability is a July 1983 VA examination report, which reflects that the Veteran reported depression.

The Veteran also contends that his current psychiatric disability is secondary to his service-connected skin problems.  A June 1988 VA examination report shows that the Veteran complained of emotional distress related to scars of the face and neck.

The clinical psychologist who conducted the December 2009 VA examination opined that the Veteran's current psychiatric disability was not caused by his service-connected keloids of the face and neck with a right mandibular scar.  He reasoned that his service-connected scars did not appear to be a significant source of his reported anxiety and depressive symptoms.  He experienced a range of anxiety-spectrum symptoms, some of which may have represented predisposition or trait features (obsessive-compulsive personality features) and some of which represented maladaptive reactions to situational stress.  He also experienced new onset depressive symptoms in reaction to chronic stressors at work and his relationships at home.

The December 2009 opinion is inadequate because it only addressed whether a relationship existed between the Veteran's psychiatric disability and his service-connected skin problems.  However, no opinion was provided as to whether the disability was directly related to service.  The examination also does not appear to consider the 1988 report or the reports of depression prior to the current work and relationship related stressors.

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that an opinion was provided as to whether a relationship existed between the currently diagnosed psychiatric disability and the Veteran's service-connected skin problem, the opinion was limited to whether the psychiatric disability was "caused" by the service-connected skin problems.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion has been provided as to any possible aggravation.  38 C.F.R. § 3.310 (2011).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

On several occasions, including during a July 2007 VA examination and during the January 2011 hearing, the Veteran reported that he had received treatment for psychiatric symptoms in the 1980s at the Brooklyn campus of the VA New York Harbor Healthcare System.  The earliest VA treatment records in the claims file are dated in June 2006 and it is unclear as to whether any attempts have been made to obtain any earlier treatment records.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records. 38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability from VAMC Brooklyn prior to June 2006.

The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.
  
2.  After all efforts to obtain and associate with the claims file any additional treatment records have been exhausted, schedule the Veteran for a VA psychiatric examination to determine the etiology of his current psychiatric disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since June 2006) had its onset in service or is the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since June 2006) was either caused (in whole or part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected keloids of the face and neck with a right mandibular scar and a scar of the nose.  The examiner should quantify the amount of any aggravation, if possible.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


